 

(PANERA LOGO) [c66177paneralogo.jpg]



July 26, 2001

Jon Jameson
16 Combahee Road
Hilton Head Island, SC 29928

Dear Jon:

Based on your experience, background presented and the belief that we can
together help Panera grow into a significant national brand, Panera Bread is
pleased to offer you the position of Senior Vice President of Marketing,
reporting to the Chairman and Chief Executive Officer, Ron Shaich. We would like
this position to be effective on or before Monday, August 27, 2001.

Your salary for this position will be payable at the bi-weekly rate of $7692.31
($200,000 annually). In addition, it is our understanding that your compensation
will include the following:



  •   Consideration for 40,000 stock options, which vest to you over 5 years,
and which are subject to approval of the Board of Directors. The price per share
will be based on the closing share price on the date of the next Board of
Director’s meeting following your start date.     •   You will be included in
our 2001 Incentive Program. This program rewards you for the completion and
quality of individually agreed upon objectives as well as the achievement of
your business unit’s financial goals and overall Company profitability. Your
incentive target is 20% of your base rate (we refer to it as a “double” when you
meet agreed upon expectations) with an upside potential of 40%
(“homerun"-significantly exceeding expectations). For this plan year, you will
be guaranteed a “double,” prorated for the period August 27, 2001 – December 31,
2001 (approximately $13,333), plus any applicable prorated payments for the
company results modifier. For the 2002 plan year, you will be



(PANERA LETTERHEAD) [c66177panerainc.jpg]



--------------------------------------------------------------------------------



 



Jon Jameson
November 14, 2001
Page 2



      guaranteed a “double” (approximately $40,000) plus any applicable payments
for the company results modifier.



      For all subsequent years, the incentive can be paid out in full or portion
thereof, including 0% (“strike-out”), according to the company’s financial
performance and your individual performance. If the company strikes out for the
plan year, no incentive will be paid out. The plan design can be changed without
notice.



  •   Car allowance of $5000 paid in bi-weekly increments of $192.31.     •   We
will reimburse or directly pay up to $25,000 for temporary living and
relocation. In addition you will be reimbursed up to $25,000 for other out of
pocket expenses incurred while performing your job from the road.     •   In the
event you are not offered a Joint Venture operating agreement for a Panera Bread
Company market or are otherwise involuntarily terminated other than “for cause,”
a severance agreement will provide six months of salary continuance at the
annual base compensation rate plus car allowance and medical and/or dental
benefits in effect at the time of termination. Incentive plan payments are not
included as part of your severance agreement; however, if you are severed during
your guaranteed incentive period (8/27/01 – 12/31/01), the guaranteed incentive
will be prorated for the number of months you were employed with us. Upon
severance, new options cease to be awarded on your last day worked and existing
options cease to vest. Further, severance is paid out bi-weekly, mitigated by
future employment and provided after a signed release from you. A document for
your signature will follow to confirm this portion of your offer, which will
include a non-competition clause.

As a full-time Panera Bread employee, you will be eligible to participate in all
Panera Bread benefit plans. The waiting periods and premiums related to these
benefits and specific information about plan content will be explained during
the orientation process. Our benefit package is subject to ongoing review and
modifications from time to time. You will receive an Employee Handbook at your
benefits orientation, which will explain our vacation and holiday schedule.
Panera Bread is a non-smoking work facility. If you have specific questions
about our benefits, please contact Courtney Higgins at extension 7318.

This offer is also contingent on your ability to provide employment eligibility
documentation as required by law. Please indicate your acceptance of this offer
by signing and returning one original of this letter no later than Monday,
August 6, 2001, after which time this offer will expire.



--------------------------------------------------------------------------------



 



Jon Jameson
November 14, 2001
Page 3

We believe that your background and experience will provide a solid foundation
for success with Panera Bread. We are extremely enthusiastic about working with
you. If you have any questions about the enclosed information, please let me
know. Once again, Jon, we welcome you to Panera Bread and we look forward to
your participation, energy, and contributions.

Sincerely,

      /s/ Ron Shaich   /s/ Diane Davidson   Ron Shaich
Chairman and CEO   Diane Davidson
Vice President, Human Resources

I have read and accepted the provisions as outlined above.

      07/29/01   /s/ Jon Jameson

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date   Jon Jameson



(PANERA LETTERHEAD) [c66177panerainc.jpg]